DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/25/2020, 1/22/2021 and 05/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A method comprising: 
inspecting an engine during a first period of time to identify damage, the 5engine being associated with an aircraft; 
receiving three-dimensional data of one or more components of the engine, the three-dimensional data being generated during the first period of time; 
determining, during the first period of time, whether the identified damage 10exceeds a threshold; 
providing instructions to release the aircraft for operation in a second period of time, subsequent to the first period of time, if the identified damage does not exceed the threshold; and
 inspecting the received three-dimensional data during the second period 15of time to measure damage.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, the steps of “inspecting an engine during a first period of time to identify damage, the 5engine being associated with an aircraft”, 
 “determining, during the first period of time, whether the identified damage 10exceeds a threshold” and “inspecting the received three-dimensional data during the second period 15of time to measure damage” are treated by the Examiner as belonging to mental process or mathematical relationship. These mental or mathematical steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional element/step (program/software – method) in the preamble, “A method …” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “receiving three-dimensional data…” is recited in generality which seem to merely be gathering data and “providing instructions to…” does not really perform any kind of inventive step to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claim 1, therefore, is not patent eligible.
With regards to the dependent claims, the claims 2-15 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claim 1 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Care (US20140236450A1) in view of Harding (US20050219519A1).
Regarding claim 1, Care teaches A method comprising: inspecting an engine during a first period of time to identify damage, the 5engine being associated with an aircraft (Abstract: This invention provides a method and apparatus to identify FOD or bird impact to gas turbine fan blades, assessing the damage that may have occurred whist still in flight and determining post impact actions, including replacement parts.); 
determining, during the first period of time, whether the identified damage 10exceeds a threshold (Para [0046] The engine health monitoring system 72 will operate as normal, and if engine parameters go out of bounds (as identified damage exceeds a threshold) the engine control system 74 may indicate to the pilot 76 to shut down the engine 10, or to reduce or limit the thrust demanded.);
providing instructions to release the aircraft for operation in a second period of time, subsequent to the first period of time, if the identified damage does not exceed the threshold (Para [0048] If the impact is less severe the flight may continue, with the overhaul base assessing any remedial action to be taken by the ground crew at the destination airport when the plane lands, such as performing an engine wash cycle, dressing blade edges or adjusting the disc balance); 
However, Care does not explicitly teach receiving three-dimensional data of one or more components of the engine, the three-dimensional data being generated during the first period of time;
and inspecting the received three-dimensional data during the second period 15of time to measure damage.
Harding teaches receiving three-dimensional data of one or more components of the engine, the three-dimensional data being generated during the first period of time;
and inspecting the received three-dimensional data during the second period 15of time to measure damage (Para [0025] A user may evaluate the image, the three-dimensional data, and the graphical representation and determine whether the surface abnormality is an actual surface defect or an acceptable feature (as measuring the damage to the component)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Harding (directed to evaluating 3D data) into Care (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data during the engine inspection and accurately measure damages to the component.

Regarding claim 12, the combination of Care and Harding teach A method as claimed in claim 1, wherein inspecting the received three- dimensional data is performed during a predetermined period of time from release of the aircraft for operation (Care, Para [0047] As it can take some time for an aircraft to either dump fuel or burn it up before landing, the parts may be prepared 90 and ready before the aircraft has landed. Parts can be changed whilst passengers are being deplaned and waiting whilst the aircraft is refueled. This minimizes the disruption caused by the damage and the associated remedial actions. Harding, Para [0025] A user may evaluate the image, the three-dimensional data and the graphical representation and determine whether the surface abnormality is an actual surface defect or an acceptable feature).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Harding (directed to evaluating 3D data) into Care (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data for the engine inspection and accurately measure damages to the engine during a predetermined period of time.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1) and Harding (US20050219519A1) in view of Hori (US20110221877A1).
	Regarding claim 2, the combination of Care and Harding teach A method as claimed in claim 1, Harding teaches wherein inspecting the received three- dimensional data comprises: identifying a feature of the component using the three-dimensional data (Para [0025] A user may evaluate the image, the three-dimensional data and the graphical representation and determine whether the surface abnormality is an actual surface defect or an acceptable feature);
	However, the combination of Care and Harding does not explicitly teach, determining coordinates of the feature in the three-dimensional data and measuring a parameter of the feature of the component using the determined coordinates of the feature in the three-dimensional data.
Hori teaches 20determining coordinates of the feature in the three-dimensional data and measuring a parameter of the feature of the component using the determined coordinates of the feature in the three-dimensional data (Para [0047] By calculating the three-dimensional coordinates of a number of points, various measurements such as a point-to-point distance, the distance between a line connecting two points and one point, surface area, depth, and surface shape, are possible).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Hori (directed to measuring parameter using 3D coordinates of the 3D data) into the combination of Care and Harding (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data to identify a component during the engine inspection and accurately measure parameter of the component using three-dimensional coordinates as explained by Hori above.

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1) and Harding (US20050219519A1) in view of Hori (US20110221877A1), Motohashi (US20150285619A1) and DeAscanis (US20150300920A1).
	Regarding claim 3, the combination of Care and Harding teach A method as claimed in claim 1, however the combination of Care and Harding do not explicitly teach further comprising:
	25receiving data comprising two-dimensional data of the component of the engine, the two-dimensional data being generated during the first period of time; and wherein inspecting the received three-dimensional data comprises: 
	identifying a feature of the component using the two-dimensional data
	determining coordinates of the feature in the two-dimensional data
	determining coordinates of the feature in the three-dimensional data using: the determined coordinates of the feature in the two-dimensional data; and a pre-determined transformation between coordinates in two-dimensional data and coordinates in three-dimensional data; and 
	31/33measuring a parameter of the feature of the component using the determined coordinates of the feature in the three-dimensional data
DeAscanis teaches identifying a feature of the component using the two-dimensional data (Claim 2. The method of claim 1, comprising identifying component surface features, including perforations in surfaces, surface coating spallation, surface coating delamination, or gaps between opposed surfaces, including tip gap, with the two-dimensional sizing data); determining coordinates of the feature in the two-dimensional data (Claim 3. The method of claim 1, further comprising converting the captured image data into a two-dimensional height/width (as coordinates) relative sizing, surface profile map); 
Motohashi teaches  30determining coordinates of the feature in the three-dimensional data using: the determined coordinates of the feature in the two-dimensional data; and a pre-determined transformation between coordinates in two-dimensional data and coordinates in three-dimensional data (Para [0055] Upon starting the three-dimensional shape measurement, the interference optical head 152 is moved by a predetermined amount in the optical axis direction (i.e. the Z-axis direction) (S100) and an interference image is imaged, which shows a two-dimensional distribution of the interference light intensities over a measurement surface (S110)); and 31/33 
Hori teaches measuring a parameter of the feature of the component using the determined coordinates of the feature in the three-dimensional data (Para [0047]  By calculating the three-dimensional coordinates of a number of points, various measurements such as a point-to-point distance, the distance between a line connecting two points and one point, surface area, depth, and surface shape, are possible).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated DeAscanis (directed to identifying features and 2-D coordinates of 2D data related to a component), Motohashi (directed to predetermined transformation between 2D data and 3D data) and  Hori (directed to measuring parameter using 3D coordinates of the 3D data) into the combination of Care and Harding (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data to identify a component during the engine inspection and accurately measure parameter of the component using transformation between two-dimensional and  three-dimensional data as explained by DeAscanis, Motohashi and Hori above.

Regarding claim 4, the combination of Care, Harding, Hori, Motohashi and DeAscanis teach A method as claimed in claim 3, Motohashi teaches wherein prior to identifying the feature of the 5component using the two-dimensional data, the method further comprises: determining coordinates in the three-dimensional data of a first volume bounding the coordinates of the feature; determining coordinates of a first area in the two-dimensional data 10corresponding to the first volume using: the determined coordinates of the first volume in the three-dimensional data; and the predetermined transformation. (Para [0055] Upon starting the three-dimensional shape measurement, the interference optical head 152 is moved by a predetermined amount in the optical axis direction (i.e. the Z-axis direction) (S100) and an interference image is imaged, which shows a two-dimensional distribution of the interference light intensities over a measurement surface (S110)). Based on the information of the three-dimensional shape measurement the one of ordinary skill in the art would be able to determine the volume and also the area of the component that is under inspection.
Harding teaches identifying the feature of the component using the three-dimensional data (Para [0025] A user may evaluate the image, the three-dimensional data, and the graphical representation and determine whether the surface abnormality is an actual surface defect or an acceptable feature).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Motohashi (directed to predetermined transformation between 2D data and 3D data) and Harding (directed to identifying component using 3D data) into the combination of  DeAscanis, Hori, and  Care (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data to identify the feature of a component during the engine inspection as explained by Motohashi and Harding.

Regarding claim 9, the combination of Care, Hori, Harding, Motohashi and DeAscanis teach A method as claimed in claim 3, Care teaches, further comprising: controlling storage of the 5measured parameter (Para [0047] In the case where the overhaul base 82 or operations centre do the analysis (as controlling the storage), the measured parameters can be sent by satellite or other wireless communication method 84. The overhaul base 84 can then produce a probabilistic result based on historical data, engine type, speed, species of bird ingested (or other identification of FOD), and a range of engine and aircraft parameters. This probabilistic result will then inform the decision whether to land and inspect, as current procedures, or to proceed in the flight, with or without restrictions on engine running).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Hori (US20110221877A1), Motohashi (US20150285619A1), DeAscanis (US20150300920A1) and Harding (US20050219519A1) in view of Geoffroy (US20160275674A1).
Regarding claim 5, the combination of Care, Hori, Motohashi, DeAscanis and Harding teach A method as claimed in claim 4, the combination of Care, Hori, Motohashi, DeAscanis and Harding do not teach wherein identifying the feature of the component using the two-dimensional data comprises using a subset of the two- 15dimensional data corresponding to the first area.
Geoffroy teaches wherein identifying the feature of the component using the two-dimensional data comprises using a subset of the two- 15dimensional data corresponding to the first area (Para [0061] Selecting a subset of 2D images including the initial image, the final image, and the images extending therebetween, wherein the primary image data consists of the subset of 2D images including the regions of interest (ROIs) (as first area).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Geoffroy (directed to using a subset of 2D data) into the combination of  DeAscanis, Motohashi, Hori, Harding and Care (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a subset of two-dimensional data to identify the area of a component during the engine inspection as explained by Geoffroy.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Hori (US20110221877A1), Motohashi (US20150285619A1), DeAscanis (US20150300920A1) and Harding (US20050219519A1) in view of Suomi (US20130328872A1).
Regarding claim 6, the combination of Care, Hori, Motohashi, DeAscanis and Harding teach A method as claimed in claim 4, however the combination of Care, Hori, Motohashi, DeAscanis and Harding do not teach wherein determining coordinates in the three-dimensional data of the first volume comprises: identifying the first volume in the three-dimensional data using: the 20identified feature of the component; and a three-dimensional model of the component
Suomi teaches wherein determining coordinates in the three-dimensional data of the first volume comprises: identifying the first volume in the three-dimensional data using: the 20identified feature of the component; and a three-dimensional model of the component (Para [0006] An aspect of the invention provides a virtual object type which is a generic three-dimensional modeling aid by means of which one or more virtual objects, each representing a three-dimensional determined volume within a model, may be created, a virtual object being usable for modeling one or more physical objects representing one or more articles that will or may exist in the real world).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Suomi (directed to identifying the volume and 3D model of a component) into the combination of  DeAscanis, Motohashi, Hori, Harding and Care (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of using a three-dimensional data to identify the volume and model of the component as explained by Suomi.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1), Hori (US20110221877A1), Motohashi (US20150285619A1), DeAscanis (US20150300920A1) and Harding (US20050219519A1) in view of Tsuji (US20090079563A1) and Geoffroy (US20160275674A1).
Regarding claim 7, the combination of Care, Hori, Motohashi, DeAscanis and Harding teach A method as claimed in claim 4, Motohashi teaches wherein prior to identifying the feature of the component using the three-dimensional data, the method further comprises:
determining coordinates of a second volume in the three-dimensional data corresponding to the second area using: the determined coordinates of the 30second area in the two-dimensional data; and the predetermined transformation ( Para [0055] Upon starting the three-dimensional shape measurement, the interference optical head 152 is moved by a predetermined amount in the optical axis direction (i.e. the Z-axis direction) (S100) and an interference image is imaged, which shows a two-dimensional distribution of the interference light intensities over a measurement surface (S110)). Based on the information of the three-dimensional shape measurement the one of ordinary skill in the art would be able to determine the volume and also the area of the second component that is under inspection. 
	However, the combination of Care, Hori, Motohashi, DeAscanis and Harding do not teach identifying a second area using the two-dimensional data of the component, the second area excluding predetermined components and/or predetermined sub-components of the engine within the two-dimensional data.
	Geoffroy teaches identifying a second area using the two-dimensional data of the component (Para [0061] Selecting a subset of 2D images including the initial image, the final image, and the images extending therebetween, wherein the primary image data consists of the subset of 2D images including the regions of interest (ROIs) (as second area), 
	Tsuji teaches the second area excluding predetermined components and/or predetermined sub-components of the engine within the two-dimensional data (Para [0026] a position input means that inputs a two-dimensional position to be excluded from the detection area as detection exclusion position information).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Geoffroy (directed to use of two-dimensional data) and Tsuji (directed to excluding the predetermined component with two dimensional data) into the combination of  DeAscanis, Motohashi, Hori, Harding and Care (directed to engine inspection) for the purpose of obtaining better process of engine inspection by specifying a step of excluding the predetermined component in two-dimensional data as explained by Tsuji.

Regarding claim 8, the combination of Care, Hori, Motohashi, DeAscanis, Harding, Tsuji and Geoffroy teach A method as claimed in claim 7, Geoffroy teaches wherein identifying the feature of the component using the three-dimensional data comprises: identifying the32/33 feature of the component using a subset of the three-dimensional data corresponding to the second volume. (Para [0062] The computer implemented method of any one of claims 6 to 13, wherein identifying anatomical components in the 3D volume comprises: [0063] Computing at least one subvolume feature for each one of the 3D subvolumes).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Geoffroy (directed to use of two-dimensional data) into the combination of DeAscanis, Motohashi, Hori, Harding, Tsuji and Care (directed to engine inspection) for the purpose of obtaining better process of engine inspection by identifying the feature of the component using subset of the three-dimensional data as explained by Geoffroy.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1) and Harding (US20050219519A1) in view of Geoffroy (US20160275674A1).
Regarding claim 10, the combination of Care and Harding teach A method as claimed in claim 1, however the combination of Care and Harding do not explicitly teach wherein inspecting the received three- dimensional data during the second period of time is performed by a computer.
Geoffroy teaches wherein inspecting the received three- dimensional data during the second period of time is performed by a computer (Para [0062] The computer implemented method of any one of claims 6 to 13, wherein identifying anatomical components in the 3D volume comprises: [0063] Computing at least one subvolume feature for each one of the 3D subvolumes).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Geoffroy (directed to use of computer for inspecting three-dimensional data) into the combination of Care and Harding (directed to engine inspection) for the purpose of obtaining better process of engine inspection by using a computer to inspect a three-dimensional data as explained by Geoffroy.

Regarding claim 11, the combination of Care and Harding teach A method as claimed in claim 1, however the combination of Care and Harding do not explicitly teach wherein inspecting the received three- dimensional data during the second period of time is performed automatically by the computer in response to receiving the three-dimensional data.
Geoffroy teaches wherein inspecting the received three dimensional data during the second period of time is performed automatically by the computer in response to receiving the three-dimensional data (Para [0062] The computer implemented method of any one of claims 6 to 13, wherein identifying anatomical components in the 3D volume comprises: [0063] Computing at least one subvolume feature for each one of the 3D subvolumes.). the ordinary skill in the art would routinely modify or program a computer to automatically inspect the three-dimensional data upon receiving the three-dimensional data.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated modification of Geoffroy (directed to use of computer for automatic inspection of three-dimensional data) into the combination of Care and Harding (directed to engine inspection) for the purpose of obtaining better process of engine inspection by using a computer to inspect a three-dimensional data as explained by Geoffroy.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Care (US20140236450A1) and Harding (US20050219519A1) in view of Comperat (US20040060347A1).
Regarding claim 13, Comperat teaches A computer program that, when executed by a computer, causes the 20computer to perform the method as claimed in claim 1 (Para [0053] The invention also provides a computer program designed to implement the above-defined method when executed by a computer).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Comperat (directed to use of computer to perform the steps of the method) into the combination of Care and Harding (directed to engine inspection) for the purpose of obtaining better process of engine inspection by using a computer to inspect the engine of an aircraft as explained by Comperat.

Regarding claim 14, Comperat teaches A non-transitory computer readable storage medium comprising computer readable instructions that, when executed by a computer, causes the computer to perform the method as claimed in claim 1 (Para [0114] It is also possible to envisage data relating to rotor speed and vibration being stored on a removable storage medium to enable the data to be processed by a computer on the ground after the aircraft has landed).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Comperat (directed to use of storage medium) into the combination of Care and Harding (directed to engine inspection) for the purpose of obtaining better process of engine inspection by using a computer, storage medium and a controller to inspect the engine of an aircraft as explained by Comperat.

Regarding claim 15, Comperat teaches An apparatus comprising: a controller configured to perform the method as claimed in claim 1 (Para [0053] The invention also provides a computer program designed to implement the above-defined method when executed by a computer (as a controller)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Comperat (directed to use of computer, storage medium and controller) into the combination of Care and Harding (directed to engine inspection) for the purpose of obtaining better process of engine inspection by using a computer, storage medium and a controller to inspect the engine of an aircraft as explained by Comperat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863